DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-10 and 13-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/subspecies, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/14/2021.

Claim Objections
Claim 12 is objected to because of the following informalities:
Claim 12, line 1, the second recitation of “a stabilizer link” should be changed to “the stabilizer link”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1, line 9 recites the limitation "the stabilizer links".  There is insufficient antecedent basis for this limitation in the claim.
Claim 12, line 8 recites the limitation "the stabilizer links".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kincaid et al. (US 6076840 A), hereinafter Kincaid ‘840.
claim 1, Kincaid ‘840 discloses (Fig. 1-4) a stabilizer manufacturing method comprising joining a stabilizer link 32 for coupling a suspension device 10 to a stabilizer 30, which are provided in a vehicle (Abstract), to the stabilizer 30, hereby manufacturing the stabilizer 30 to which the stabilizer link 32 is joined, wherein
the stabilizer link 32 includes: a support bar 40; and ball joints 38, 38’ (Fig. 2) that are provided on both ends of the support bar 40,
each of the ball joints 38, 38’ includes: a ball stud 52, 52’ including a ball portion 56, 56’ and a stud portion 54, 54’; and a housing 50, 50’ (Fig. 3) that turnably supports the ball portion 56, 56’ of the ball stud 52, 52’ (Fig. 2; Col. 3, lines 36-37 shows that ball stud permits rotation),
the stabilizer 30 is formed of a rod-shaped member (Fig. 1) made of metal (Col. 1, lines 53-58 discuss metal forming of stabilizer bar 30, which shows that the stabilizer bar 30 is made of metal),
mounting portions 36 to which the stabilizer links 32 are joined (Col. 3, lines 37-40) are respectively provided at both ends of the stabilizer 30 (Fig. 1),
through holes 68 (Fig. 2) through which the stud portions 54 of the ball studs 52 are to be inserted (Fig. 2) are respectively provided in the mounting portions 36 (Col. 4, lines 14-42), and
the stabilizer link 32 is joined to the stabilizer 30 by press-fitting the stud portion 54 of the ball stud 52 into the through-hole 68 of the mounting portion 36 (Col. 4, lines 16-22; via locking sleeve 72).
claim 12, Kincaid ‘840 discloses (Fig. 1-4) a joint structure for a stabilizer link 32 for joining a stabilizer link 32 for coupling a suspension device 10 to a stabilizer 30, which are provided in a vehicle (Abstract), to the stabilizer 30, wherein 
the stabilizer link 32 includes: a support bar 40; and ball joints 38, 38’ (Fig. 2) that are provided on both ends of the support bar 40,
each of the ball joints 38, 38’ includes: a ball stud 52, 52’ including a ball portion 56, 56’ and a stud portion 54, 54’; and a housing 50, 50’ (Fig. 3) that turnably supports the ball portion 56, 56’ of the ball stud 52, 52’ (Fig. 2; Col. 3, lines 36-37 shows that ball stud permits rotation),
the stabilizer 30 is formed of a rod-shaped member (Fig. 1) made of metal (Col. 1, lines 53-58 discuss metal forming of stabilizer bar 30, which shows that the stabilizer bar 30 is made of metal),
mounting portions 36 to which the stabilizer links 32 are joined (Col. 3, lines 37-40) are respectively provided at both ends of the stabilizer 30 (Fig. 1),
through holes 68 (Fig. 2) through which the stud portions 54 of the ball studs 52 are to be inserted (Fig. 2) are respectively provided in the mounting portions 36 (Col. 4, lines 14-42), and
the stud portion 54 of the ball stud 52 is joined to the mounting portion 36 by being press-fitted into the through-hole 68 of the mounting portion 36 (Col. 4, lines 16-22; via locking sleeve 72).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kincaid ‘840 in view of KR 20070030993 A, hereinafter KR ‘993.
Regarding claim 11, Kincaid ‘840, modified as above, discloses all aspects of the current invention except that the mounting portions are members that are separately provided from the stabilizer, and are respectively joined to the both ends of the stabilizer.
KR ‘993 teaches joining a stabilizer link 3 to a stabilizer 1 via a mounting portion 2 (Fig. 1-2) that is a member 2 separately provided from the stabilizer (Fig. 2), and is respectively joined to both ends of the stabilizer 1 (Fig. 1; Line 25 of Translation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kincaid ‘840 by using a separately provided mounting portion member as disclosed by KR ’993 .

Claims 1 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kincaid et al. (US 2002/0074761 A1), hereinafter Kincaid ‘761, in view of KR ‘993.
Regarding claim 1, Kincaid ‘761 discloses (Fig. 1-5) a stabilizer manufacturing method comprising joining a stabilizer link 40 for coupling a suspension device 10 to a stabilizer 30, which are provided in a vehicle (Abstract), to the stabilizer 30, hereby manufacturing the stabilizer 30 to which the stabilizer link 40 is joined, wherein
the stabilizer link 40 includes: a support bar 44; and ball joints 42, 42’ that are provided on both ends of the support bar 44 (Fig. 2),
each of the ball joints 42, 42’ includes: a ball stud 48, 48’ including a ball portion 80 and a stud portion 78 (Fig. 3); and a housing 54 (Fig. 2) that turnably supports the ball portion 80 of the ball stud 58, 48’ (Fig. 2; Para. [0004]),
the stabilizer 30 is formed of a rod-shaped member (Fig. 1),
mounting portions 38 to which the stabilizer links 40 are joined (Para. [0018]) are respectively provided at both ends of the stabilizer 30 (Fig. 1),
through holes (Fig. 2; hole in stabilizer 30) through which the stud portions 78 of the ball studs 48 are to be inserted (Fig. 2) are respectively provided in the mounting portions 38 (Fig. 1 & 2), and
the stabilizer link 40 is joined to the stabilizer 30 by inserting the stud portion 78 of the ball stud 48 into the through-hole of the mounting portion 36 (Fig. 2).

KR ‘993 teaches press-fitting a stud portion 2a of a ball study 2 into a through-hole in a stabilizer link system for a vehicle (Fig. 1; Lines 55-56 of Translation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kincaid ‘761 by press-fitting the ball stud into the through-hole as disclosed by KR ‘993 because press-fitting reduces the number of components required and the cost of manufacturing (Lines 75-77 of Translation).
Kincaid ‘761, modified as above, discloses the claimed invention except for the stabilizer link being made of metal.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the stabilizer out of metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Metal would provide sufficient strength and stiffness for a stabilizer bar while keeping the cost low and facilitating manufacture of the stabilizer. In re Leshin, 125 USPQ 416.
Regarding claim 11, Kincaid ‘761, modified as above, discloses all aspects of the current invention except that the mounting portions are members that are separately provided from the stabilizer, and are respectively joined to the both ends of the stabilizer.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kincaid ‘761 and KR ‘993 by using a separately provided mounting portion member as disclosed by KR ’993 because mounting in this manner increases the rolling-restraining effect of the stabilizer bar (Lines 77-78 of Translation).
Regarding claim 12, Kincaid ‘761 discloses a joint structure for a stabilizer link 40 (Fig. 1-5) for coupling a suspension device 10 to a stabilizer 30, which are provided in a vehicle (Abstract), to the stabilizer 30, wherein
the stabilizer link 40 includes: a support bar 44; and ball joints 42, 42’ that are provided on both ends of the support bar 44 (Fig. 2),
each of the ball joints 42, 42’ includes: a ball stud 48, 48’ including a ball portion 80 and a stud portion 78 (Fig. 3); and a housing 54 (Fig. 2) that turnably supports the ball portion 80 of the ball stud 58, 48’ (Fig. 2; Para. [0004]),
the stabilizer 30 is formed of a rod-shaped member (Fig. 1),
mounting portions 38 to which the stabilizer links 40 are joined (Para. [0018]) are respectively provided at both ends of the stabilizer 30 (Fig. 1),
through holes (Fig. 2; hole in stabilizer 30) through which the stud portions 78 of the ball studs 48 are to be inserted (Fig. 2) are respectively provided in the mounting portions 38 (Fig. 1 & 2), and

Kincaid ‘761 does not disclose that the stabilizer is made of metal, or that the stud portion of the ball stud is press-fit into the through-hole.
KR ‘993 teaches press-fitting a stud portion 2a of a ball study 2 into a through-hole in a stabilizer link system for a vehicle (Fig. 1; Lines 55-56 of Translation).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Kincaid ‘761 by press-fitting the ball stud into the through-hole as disclosed by KR ‘993 because press-fitting reduces the number of components required and the cost of manufacturing (Lines 75-77 of Translation).
Kincaid ‘761, modified as above, discloses the claimed invention except for the stabilizer link being made of metal.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the stabilizer out of metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Metal would provide sufficient strength and stiffness for a stabilizer bar while keeping the cost low and facilitating manufacture of the stabilizer. In re Leshin, 125 USPQ 416.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kincaid ‘761 in view of KR ‘993, and further in view of Hayashi et al. (JP 2002227828 A), hereinafter Hayashi.
claim 2, Kincaid ‘761, modified as above, further discloses that the stabilizer link 40 is joined to the stabilizer 30 by press-fitting the stud portion of the ball stud into the through-hole of the mounting portion (see teaching by KR ‘993, above). Kincaid’761, modified as above, does not disclose staking a penetration-side end portion of the stud portion in a state where the stud portion is caused to penetrate through the through-hole.
Hayashi teaches (Fig. 2-3) staking (Fig. 2-3; Lines 28-32 of Translation; staking by punch 38 causes chamfered edge 21a) a penetration-side end portion (Fig. 2; top portion) of the stud portion 17 of a ball joint in a state where the stud portion 17 is caused to penetrate through the through-hole 21 (Fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by staking a penetration-side end portion of the stud portion as disclosed by Hayashi because the staked portion (chamfered edge) enhances the coupling force between the ball stud and the through-hole (Lines 135-139 of Translation).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach stabilizer link joint structures of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870.  The examiner can normally be reached on Monday - Thursday 8 a.m. - 5:30 p.m. and Friday 9 a.m. - 1 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3616




/JAMES A ENGLISH/Primary Examiner, Art Unit 3616